internal_revenue_service number release date index number --------------------- ---------------------------- ------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-138083-13 date date legend taxpayer ---------------------------------------------------- affiliate affiliate property eatx eatx parent ---------------------------------------------------------------------------------------------- ------------------ ---------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- -------------------------------- ---------------------- ------------------ dear ------------- this is in reply to taxpayer’s request for a private_letter_ruling dated ------------------------- -------- concerning whether sec_1031 of the internal_revenue_code applies to a transaction in which taxpayer and two related parties enter into separate qualified exchange accommodation arrangements for parking the same property held by an exchange accommodation titleholder facts taxpayer affiliate and affiliate each own one or more commercial office buildings these entities each have targeted property for acquisition through transactions separately structured as like-kind_exchanges taxpayer wants property to serve as replacement_property for at least one relinquished_property that it owns likewise both affiliate and affiliate affiliates want property to serve as replacement_property for plr-138083-13 at least one relinquished_property that each owns taxpayer affiliate and affiliate each own one or more properties that are of like_kind to property for purposes of sec_1031 and sec_1_1031_a_-1 of the income_tax regulations taxpayer affiliate and affiliate each will initiate a reverse_like-kind_exchange under the safe_harbor provisions of revproc_2000_37 2000_2_cb_308 each will enter into a qualified exchange accommodation arrangement qeaa with eatx an exchange accommodation titleholder eatx is a limited_liability_company wholly owned by eatx parent eatx parent is not related to taxpayer or affiliates taxpayer represents that taxpayer affiliate and affiliate will each comply with the requirements of revproc_2000_37 this includes the requirement that taxpayer affiliate and affiliate have a bona_fide intent to acquire property as replacement_property in a like-kind_exchange under sec_1031 at the time eatx acquires qualified indicia of ownership in property in addition taxpayer’s qualified exchange accommodation arrangement qeaa provides that taxpayer acknowledges that eatx has entered into concurrent qeaas for property with affiliate and affiliate which give affiliate and affiliate rights to acquire property in whole or part to complete like-kind_exchanges under taxpayer’s qeaa taxpayer’s right to acquire property is subject_to it giving notice to eatx of its intention to acquire property in whole or part this is subject however to the condition that taxpayer’s rights terminate upon prior delivery of such notice by affiliate or affiliate the agreement also provides that if affiliate or affiliate gives prior notice of its intent to acquire property eatx has no further obligation to transfer property to taxpayer whether in connection with the exchange described in the agreement or otherwise the agreement also provides that if affiliate or affiliate states its intention to acquire only a portion of property eatx’s obligation to transfer the balance of property to taxpayer is unaffected affiliate and affiliate will simultaneously enter into their own respective qeaas with eatx for property listing taxpayer and the other affiliate as the other parties that may acquire property under the respective qeaas under substantially the same terms and conditions taxpayer will assign its right in the contract to purchase property to eatx which will thereafter acquire title to property using funds that the taxpayer affiliate affiliate or any related_entity advances within days thereafter taxpayer affiliate and affiliate will each identify property that each proposes to transfer as relinquished_property according to the terms of its respective qeaa with eatx taxpayer and affiliates will each separately identify potential relinquished properties consistent with the rules of sec_1_1031_k_-1 taxpayer and eatx parent will enter into an exchange_agreement taxpayer will assign to eatx parent its right under the qeaa to acquire the property within days from the time that eatx acquires title to the property eatx will at eatx parent’s discretion transfer title to the property to taxpayer in plr-138083-13 exchange for taxpayer’s relinquished_property consistent with the rules of sec_1 k - g law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment relinquished_property if such property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment replacement_property under sec_1031 and sec_1_1031_k_-1 an exchange does not qualify as a like-kind_exchange unless the taxpayer identifies the replacement_property on or before days after the taxpayer transfers the relinquished_property and receives the replacement_property within the replacement_period the replacement_period ends on the earlier of-- i days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date including extensions of the taxpayer’s tax_return for the taxable_year in which the transfer of the relinquished_property occurs revproc_2000_37 provides a safe_harbor for structuring reverse exchanges through parking arrangements under this revenue_procedure the service treats an exchange accommodation titleholder eat as the beneficial_owner of property for federal_income_tax purposes if the property is held in a qeaa see sec_1 of revproc_2000_37 as modified by section dollar_figure of revproc_2004_51 2004_2_cb_294 revproc_2000_37 provides guidance on how to structure a like-kind_exchanges when the sale of relinquished_property is after the eat’s acquisition of replacement_property through an arrangement with the taxpayer revproc_2000_37 sets forth the following safe-harbor requirements for establishing a qeaa the eat which is not the taxpayer or a disqualified_person and is subject_to federal_income_tax must acquire a qualified indicia of ownership qio in the parked property at the time eat acquires a qio the taxpayer has a bona_fide intent that the parked property be either replacement or relinquished_property in an exchange intended to qualify for deferral of gain_or_loss under sec_1031 the eat and the taxpayer enter into a written qualified_exchange_accommodation_agreement no later than five business days after the eat acquires a qio in the parked property providing that the eat is holding the property for the benefit of the taxpayer in order to facilitate an exchange under sec_1031 and revproc_2000_37 the agreement must specify that the eat will be treated as the beneficial_owner of the parked property for federal_income_tax purposes and that both the eat and the taxpayer must report federal_income_tax plr-138083-13 attributes on their respective income_tax returns in a manner consistent with this agreement no later than days after the transfer of a qio of the replacement_property to the eat the taxpayer must properly identify the relinquished_property in a manner consistent with the principles described in sec_1_1031_k_-1 for this purpose the taxpayer may properly identify alternative or multiple properties as provided in sec_1_1031_k_-1 no later than days after the transfer of a qio of the property to the eat the property is transferred either directly or indirectly through a qualified_intermediary to the taxpayer as replacement_property or as relinquished_property to a third party buyer who is not a disqualified_person the combined time period that the qeaa may hold replacement and relinquished_property may not exceed days taxpayer represents that its exchange will satisfy the requirements for a deferred_exchange in sec_1_1031_k_-1 and the safe_harbor for reverse exchanges in revproc_2000_37 at the time eatx acquires a qio in property it will not be clear whether taxpayer affiliate or affiliate each of which has identified relinquished properties will complete the transfer of one or more such identified properties to complete the exchange within the 180-day period permitted for a qeaa under revproc_2000_37 revproc_2000_37 allows taxpayer to complete a reverse_like-kind_exchange without concern that eatx’s ownership of property will be attributed to taxpayer in addition revproc_2000_37 as modified by revproc_2004_51 does not prohibit an accommodation party from serving as an eat to multiple taxpayers including related parties under multiple and simultaneous qeaas for the same parked property moreover taxpayer’s qeaa is not invalid merely because taxpayer’s right to acquire property terminates upon prior notice by affiliate or affiliate to eatx of its intent to acquire property conclusion based strictly on the information submitted and each representation made including the representation that taxpayer and affiliates each have a bona_fide intent to acquire property pursuant to each of its qeaas we conclude as follows taxpayer’s arrangement to acquire property in whole or in part constitutes a qeaa as defined in revproc_2000_37 separate and distinct from the qeaas entered into by affiliate and affiliate with separate application of the identification rules of sec_1_1031_k_-1 except as provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or plr-138083-13 referenced in this letter for example we do not express an opinion whether taxpayer and affiliates each had a bona_fide intent to acquire property pursuant to their qeaas see sec_4 of revproc_2012_3 2012_1_irb_113 further we express no opinion concerning whether taxpayer has otherwise complied with i the requirements for deferral of gain under sec_1031 of the code and its regulations ii rev procs and and iii the provisions of its exchange_agreement with its qualified_intermediary and its qeaa with eatx this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
